Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses “determine whether to use one from among an implicit method and an explicit method for selecting a hybrid transform kernel from among one or more hybrid transform kernel that are available for encoding the residual block, wherein the one or more hybrid transform kernel are available for encoding the residual block based on associations between prediction modes and sizes of residual blocks, and each of the one or more hybrid transform kernel includes at least two transform types, which includes at least two transform types that are the same, or at least two transform types that are different.
The examiner respectfully disagrees with the applicant.  It is noted that Seregin discloses determine whether to use one from among an implicit method and an explicit method for selecting a hybrid transform kernel from among one or more hybrid transform kernel that are available for encoding the residual block (pars. 154-156, 163), wherein the one or more hybrid transform kernel are available for encoding the residual block based on associations between prediction modes and sizes of residual blocks, and each of the one or more hybrid transform kernel includes at least two transform types, which includes at least two transform types that are the same, or at least two transform types that are different (pars. 6, 7, 137, 148).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin et al. (US 2020/0099924).
Regarding claim 1, Seregin discloses a method of encoding image data performed by at least one processor, the method comprising: 
receiving information regarding a data block of an image (par. 22); 
performing control so that a residual block composed of residual signals after intra or inter prediction is generated (par. 11); 
determine whether to use one from among an implicit method and an explicit method for selecting a hybrid transform kernel from among one or more hybrid transform kernel that are available for encoding the residual block (pars. 154-156, 163), wherein the one or more hybrid transform kernel are available for encoding the residual block based on associations between prediction modes and sizes of residual blocks, and each of the one or more hybrid transform kernel includes at least two transform types, which includes at least two transform types that are the same, or at least two transform types that are different (pars. 6, 7, 137, 148); 
selecting, by using the one from among the implicit method and the explicit method, the hybrid transform kernel from among the one or more hybrid transform kernel that are available for encoding the residual block (pars. 7, 154-156, 163); and 
performing transform coding of the residual block using the selected hybrid transform kernel (par. 65).
Regarding claim 2, see teachings of claim 1.  Seregin further discloses wherein the implicit method is determined to be used, the method further comprises identifying the one or more hybrid transform kernel that are available for encoding the residual block, and the selecting comprises selecting a transform type based on coded information that is available to both an encoder and a decoder (pars. 9, 154-156, 163).
Regarding claim 3, see teachings of claims 1 and 2.  Seregin further discloses wherein the implicit method includes: when a block size (MxN) is greater than a block size threshold, a first hybrid transform kernel is used, and when the block size (MxN) is less than the block size threshold, a second hybrid transform kernel is used, wherein the first hybrid transform kernel and the second hybrid transform kernel have at least one difference (par. 11).
Regarding claim 4, see teachings of claims 1 and 2.  Seregin further discloses wherein the implicit method includes identifying available elements of the subset based on a shape of the residual block (pars. 9, 65).
Regarding claim 5, see teachings of claims 1 and 2.  Seregin further discloses wherein the implicit method includes identifying available elements of the subset based on the prediction modes comprising different intra prediction and inter prediction modes used to generate the residual block (pars. 9, 139).
Regarding claim 6, see teachings of claim 1.  Seregin further discloses wherein the at least one transform kernel includes one or more combinations of vertical and horizontal transform types (pars. 20, 30).
Regarding claim 7, see teachings of claims 1 and 6.  Seregin further discloses wherein the one or more combinations of vertical and horizontal transform types includes at least one line graph transform (LGT) core that performs direct matrix multiplications for one or more of the horizontal and vertical dimensions of the residual block (pars. 140, 141, 251).
Regarding claim 8, see teachings of claims 1 and 6.  Seregin further discloses wherein the one or more combinations of vertical and horizontal transform types includes at least one of: DCTDCT, LGTLGT, DCTLGT, or LGT_DCT, wherein LGT is a line graph transform (LGT) core that performs direct matrix multiplications for one or more of the horizontal and vertical dimensions of the residual block (pars. 30, 31).
Regarding claim 9, see teachings of claim 1.  Seregin further discloses wherein the performing of the transform coding of the residual block using the selected hybrid transform kernel includes performing, in no particular order: transform coding of a vertical dimension using a vertical transform type of the selected hybrid transform kernel; and transform coding of a horizontal dimension using a horizontal transform type of the selected hybrid transform kernel (pars. 20, 30).
Regarding claim 11, see teachings of claim 1.  Seregin further discloses wherein the explicit method is determined to be used, the method further comprises signaling a first flag and a second flag in a bitstream to identify the hybrid transform kernel to a decoder, as a part of the explicit method, and the first flag indicates availability of the one or more hybrid transform kernel for coding, and the second flag indicates the hybrid transform kernel from among the one or more hybrid transform kernel used for coding (par. 140).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.  Seregin further discloses an apparatus comprising: at least one memory configured to store computer program code (par. 13).
Regarding claim 17, Seregin discloses a method of decoding a bitstream composed of video/image data performed by at least one processor, the method comprising: 
receiving a bitstream composed of compressed video/image data (par. 99); 
generating dequantized blocks by a process including but not limited to parsing the bitstream, decoding the entropy coded bitstream and dequantizing each block (par. 242); 
determining whether to use one from among an implicit method and an explicit method for selecting a hybrid transform kernel from among one or more hybrid transform kernel that are available for decoding the residual block (pars. 154-156, 163), wherein the one or more hybrid transform kernel are available for decoding the residual block based on associations between prediction modes and sizes of blocks, and each of the one or more hybrid transform kernel includes at least two transform types, which includes at least two transform types that are the same, or at least two transform types that are different (pars. 6, 7, 137, 148);
selecting, by using the one from among the implicit method and the explicit method, a hybrid transform kernel from among the hybrid transform kernels that are available for decoding (pars. 6, 7, 154-156, 163); and 
performing transform coding of the dequantized blocks using inverse of transforms in the hybrid transform kernel (par. 65).
Regarding claim 18, see teachings of claim 17.  Seregin further discloses further comprising: generating a displayable image based at least in part on the transform coded dequantized blocks; and performing control so that the displayable image is displayed by a display (par. 103).
Regarding claim 19, see teachings of claim 17.  Seregin further discloses the implicit method is determined to be used, the method further comprises identifying the one or more hybrid transform kernel that are available for decoding the residual block, and the selecting comprises selecting a transform type based on coded information that is available to both an encoder and a decoder. (pars. 9, 154-156, 163).
Regarding claim 20, see teachings of claims 17 and 19.  Seregin further discloses wherein the implicit method includes: when a block size (MxN) is greater than a block size threshold, a first hybrid transform kernel is used, and when the block size (MxN) is less than the block size threshold, a second hybrid transform kernel is used, wherein the first hybrid transform kernel and the second hybrid transform kernel have at least one difference (par. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 2020/0099924) in view of Tanner et al. (US 2020/0128271).
Regarding claim 10, see teachings of claim 1.  Seregin does not explicitly disclose wherein the hybrid transform kernels are AOMedia Video 2 (AV2) hybrid transform kernels.
In the same field of endeavor, Tanner discloses wherein the hybrid transform kernels are AOMedia Video 2 (AV2) hybrid transform kernels (par. 46).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Seregin to include the teachings of Tanner in order to allow for using a variety of protocols and processes to perform transforms (Tanner, par. 46).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 2020/0099924) in view of Zhao et al. (US 2018/0020218).
Regarding claim 12, see teachings of claims 1 and 2.  Seregin does not explicitly disclose further comprising indicating a switch from the implicit method to an explicit method, which includes a transform type being identified by a syntax or flag signaled in a bitstream.
In the same field of endeavor, Zhao discloses further comprising indicating a switch from the implicit method to an explicit method, which includes a transform type being identified by a syntax or flag signaled in a bitstream (pars. 33, 110).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Seregin to include the teachings of Zhao in order to provide better coding performance and allow for better adaptation to the varying statistics of the transform block without overly burdening the bitstream bandwidth (Zhao, par. 31, 32).
Regarding claim 13, see teachings of claims 1, 2, and 12.  Zhao further discloses wherein different hybrid transform kernels are used between the implicit method and the explicit method (par. 33).
Regarding claim 14, see teachings of claims 1, 2, and 12.  Seregin further discloses wherein the syntax or flag is indicated at a subblock-level including one or more of: superblock level, coding block level, prediction block level or transform block level (par. 83).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486